NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             16-JUL-2021
                                             08:45 AM
                                             Dkt. 120 ODMR




                         NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


                MARK FUKUDA, Plaintiff-Appellant, v.
    TOYOTARO NAKADA; SONIA NAKADA, also known as SONIA ROSA;
         NITTO TSUSHINKI CO., LTD., a Japan Corporation,
        formerly Sollen Corporation, Defendants-Appellees,
                                 and
                   JOHN DOES 1-10; JANE DOES 1-10;
           DOE CORPORATIONS 1-10; DOE PARTNERSHIPS 1-10;
          and DOE GOVERNMENTAL ENTITIES 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
        (CIVIL NO. 10-1-0940-05 (CASE NO. 1CC101000940))


            ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Ginoza, Chief Judge, and Wadsworth and Nakasone, JJ.)

          Upon consideration of the motion for reconsideration

filed by Plaintiff-Appellant Mark Fukuda (Fukuda) on July 7,

2021, the papers in support, and the record, it appears that:

          (1)   Fukuda moves for reconsideration of our Memorandum

Opinion filed on June 30, 2021; and

          (2)   The motion presents no point of law or fact that

we overlooked or misapprehended.     See Hawai#i Rules of Appellate

Procedure Rule 40(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          Therefore, IT IS HEREBY ORDERED that the motion is

denied.


          DATED:   Honolulu, Hawai#i, July 16, 2021.



                                      /s/ Lisa N. Ginoza
                                      Chief Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge


                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2